Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings are objected to because the drawings do not include any text legends/description (the unlabeled boxes) shown in the drawings should be provided with descriptive text labels.  MPEP 1.84(0).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 4, state the optical distortion, where there is no antecedent basis (t
Appropriate correction is required.
	Claim 2. “the space” lacks antecedent basis. 
	Claim 4, the geometry, the colour, the display lens lack antecedent basis.
	Claim 9, the display lacks antecedent basis. 
	As noted above “the” refers to a previous use of the term, for which the examiner notes it appears these are the first uses and thus should be changed from “the” to “a” or “an” to provide proper antecedent basis. 
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of U.S. Patent No. US 10,523,931 in view of the Prior Art as noted below. Although the claims at issue are not identical, they are not patentably they are obvious variants, where the instant application besides the obvious variants are fully encompassed by the patented claims. 

Instant Application                                              US 10,523,931
1. (Currently amended) A method for projecting immersive content, 

comprising: [[-]] cropping (-2) a digital image 







and 

As noted by patent ‘931 patent distortion is corrected by the fisheye conversion lens (as 
    The patented claim does not include cropping (as disclosed in the instant as cropping by selecting it’s size), however the examiner notes cropping/scaling/adjusting the projected image to a screen/space/wall/display that has various sizes is notoriously well known in the art, in order to ensure the projected image can be properly and adequately seen, thus the examiner takes “OFFICIAL NOTICE” regarding, such thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the invention. 

2. (Currently amended) The method for projecting immersive content, according to claim 1, further comprising a correction step 


3. (Currently amended) The method for projecting immersive content, according to claim 2, wherein said correction step 






4. (Currently amended) The method for projecting immersive content, according to claim 1, wherein said correcting the optical distortion 











5. (Currently amended) The method for projecting immersive content, according to claim 4, wherein said correcting the optical distortion 









6. (Currently amended) The method for projecting immersive content, according to claim 4 

7. (Currently amended) The method for projecting immersive content, according to claim 2 [[1]], wherein said correction step 








8. (Currently amended) The method for projecting immersive content, according to claim 1, wherein said digital image (4-) is an equirectangular image.

9. (Currently amended) The method for projecting immersive content, according to claim 2, wherein said correction step 



immersive content, comprising 

an audiovisual 
content reproducing-projecting device having a compact container comprising: at 
least one control module comprising: at least one wireless communication 
interface for communicating with a mobile terminal of a user, connection means 
for connecting to the Internet, a plurality of communication interfaces for 
transmitting audiovisual content obtained from at least one of a local data 
storage unit and over the Internet from at least one content server;  at least 
one immersive content projector connected to the control module by at least one 
of the communication interfaces;  the at least one immersive content projector 
configured to project spherical equirectangular images and including an image 
projector and a fisheye conversion lens coupled to the image projector to 
provide an immersive projection of 180.degree.  horizontally;  at least one 

audiovisual content transmitted by the control module. 
















(as noted in the rejection of claim 1, lens distortion is corrected and where cropping (according to the size/type of display is an obvious modification in accordance with 

As noted in the rejection of claim 1, cropping (correction) is conventional done based upon the size (geometry) of the projection display/surface to ensure a proper/adequate viewing system.  Thus the “OFFICIAL NOTICE” above include geometry/size of the projection areas, being conventional measures obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 


The examiner notes the patented claim includes a conversion lens (fisheye) which is disclosed corrects for the distortion of the projector.  

It is noted the combination above (claim 1 with Chou) does not explicitly recite the term “reverse” however they do correct/adjust for the distortion.  However, the examiner notes it is known to reverse the distortion caused by a fisheye lens in order to provide a proper display as taught by LIM, US 20190110076 (paras 163, 168 and 192. The motivation being 

As noted in patented claim 1, there is a fisheye lens, also Chou/Lim each disclose a fisheye lens. 


In considering claim 7, 
The examiner notes correcting a projected image using software or IR depth camera are conventional in the art in order to ensure a proper display, software which allows auto or manual control and an IR sensor which can sense depth/distance to ensure a proper view for the user from the respective display/screen, thus the examiner takes “OFFICIAL NOTICE” regarding such 
Claim 1, recites an equirectangular image. 



The examiner notes the patented claims do not include a color or depth sensor, however such sensors are conventional in the art, the examiner evidences  US 2016/0191879, Howard which discloses such (para 191, 192) which are included in the camera (external to the display) to ensure a proper display of the projecting image/video data.  The motivation to modify the above with Howard would provide the advantages as noted above and thus would have been obvious to one of ordinary skill in the art before the . 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JIN et al., US 20160323561. 
	In considering claim 1, 


    PNG
    media_image1.png
    126
    531
    media_image1.png
    Greyscale


	b) correcting…as noted by JIN the system can store calibration data related to the lenses and image sensor for correcting distortion (para 32) for it’s projection (paras 81-83). 

	In considering claim 8, 
	Jin discloses the image may be a equirectangular image (para 81-83)

Claim(s) 1, 2 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doron, US 10,601,889.
In considering claim 1, 

    PNG
    media_image1.png
    126
    531
    media_image1.png
    Greyscale

		a)-b) cropping….Doron discloses cropping streamed (digital) data 


    PNG
    media_image2.png
    291
    764
    media_image2.png
    Greyscale

	c) the claimed correcting… is met where the image is dewarped to account for the wide angle lens (may be a fisheye)

    PNG
    media_image3.png
    151
    774
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    184
    765
    media_image4.png
    Greyscale

	In considering claim 2, 
	Doron discloses as noted above (DETX 21, 22 and 27) the image is dewarped to account for the lens (fisheye) in addition the digital data is adjusted (corrected) for the 
	
    PNG
    media_image5.png
    597
    840
    media_image5.png
    Greyscale

	 In considering claim 7, 
	Doron discloses correcting the image (see claim 1) which can be done through software (DETX 103, 114) and inertial measurement units. 
	In considering claim 8, 
	Doron discloses (Fig 5-6 for example) an equirectangular projection. 

    PNG
    media_image6.png
    205
    756
    media_image6.png
    Greyscale

 
    PNG
    media_image7.png
    228
    766
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doron, US 10,601,889 in view of CHOI et al., US 20150181114. 
In considering claim 3, 
Doron discloses adjusting/correcting the projected image according to the type of display as noted above (DETX 22) where the projection/display can take on all various devices (Fig 1 54a…n), however does not explicitly recite the geometry of the space.

As noted by CHOI the system adjusts/corrects the projection geometry according to the virtual space to account for any distortion (para 17, 20, 29, 71)
The motivation to modify Doron with CHOI would provide the advantages as noted above and thus provide an optimum display, being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In considering claim 4, 
Doron does not explicitly disclose accounting for the display lens distortion 
Choi discloses the system may correct for artifacts caused by distortion of the lens of the display device (para 60) in order to provide an optimum picture/display.  
The motivation to modify Doron with Choi would provide the advantage(s) as noted above and thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention	
	In considering claim 6, 
	The examiner the combination above does not explicitly recite the lens type of the display, though corrects for such (see claim 4), the examiner notes a fisheye (wide angle) lens is a known type of lens used in cameras/displays to provide information depending upon the application/system being used.  The examiner takes “OFFICIAL NOTICE” regarding the use of a fisheye lens in a display, the motivation for the combination above to utilize such known optics/lens is provide the ability to the . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doron, US 10,601,889 in view of CHOI et al., US 20150181114 and Cole et al., US 10,397,543. 
The examiner notes the combination of Doron/CHOI as noted above, discloses corrected for distortion caused the captured or display lenses to ensure a distortion free image.  
However, the combination does not explicitly recite the methods as means of  reverse deformation, which is a technique known to counter/reverse any known distortion as taught by Cole et al., US 10,397,543 which to perform such correction to counter/reverse such deformation/distortion introduced by a device. 

    PNG
    media_image8.png
    459
    765
    media_image8.png
    Greyscale

. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doron, US 10,601,889 in view of Howard, US 20160191879.
In considering claim 9, 
The examiner notes Doron does not explicitly recite the use of a color or IR sensors integrated or external to the display, however it is known to adjust a display based upon the display or user orientation to ensure a proper display of information which can include the capturing of user/display information such as color and IR depth sensor.
The examiner evidences Howard, which discloses correcting the display (para 129, 173, 182-183, 185, 191-192, 205, 207, 222) by measuring the color and distance of the data to ensure a proper display (Fig 19b).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure a proper display as taught by Howard. 
	


	Conclusion
see newly cited references on attached form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786

An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422